Title: From George Washington to Brigadier General John Neilson, 3 June 1779
From: Washington, George
To: Neilson, John


        
          Sir
          Head Qrs Middlebrook 3 June 1779
        
        This morning I recd your favor of yesterdays date.
        The two large boats which you mention as wanting repairs I would wish you have put in order—and to keep your eye upon the whole so as to be able to collect them on the shortest notice.
        You will be pleased to continue your enquiries on Staten Island—to ascertain the works and number of men at Richmond town and the other places. I am Sr &.
        
          G. W——
        
       